STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

CLIFFORD          GILLIE                                                          NO.     2020   CW    0046

VERSUS


KEVIN        GILLIE

                                                                                           MAR 0 4 2022
In   Re:            Kevin       J.    Gillie,     applying      for     supervisory          writs,        19th
                    Judicial          District        Court,   Parish        of    East    Baton       Rouge,
                    No.      686006.




BEFORE:            McDONALD,          THERIOT,        AND   CHUTZ,    JJ.



         WRIT       DISMISSED           AS    MOOT.         Pursuant    to       the    minutes       of    the

district           court        provided        to     this    court,       it      appears      the       writ

application             is    moot,     and    therefore,      this    writ       is    dismissed.


                                                        JMM
                                                        MRT
                                                        WRC




COURT        OF   APPEAL,        FIRST       CIRCUIT



     r
                             C''
         D    UTY       CLERK    OF   COURT
                  FOR   THE     COURT